OPINION
MORRISON, Judge.
The offense is robbery by firearms; the punishment, five (5) years.
The appellant’s first ground of error is addressed to jury argument. The record indicates that no request was made to take down the jury argument and the reporter did not do so. Appellant first objected and made his motion for a mistrial after the jury had retired to deliberate. The Court noted that no objection was made during the argument. Nothing is presented for review. Hill v. State, Tex.Cr.App., 420 S.W.2d 408, 411.
Appellant’s second ground of error is that “appellant’s conviction at age seventeen under Vernon’s Ann.Tex.Penal Code *65Ann. Art. 30, Sec. 2 (1969) constitutes discrimination based on sex, in conflict with 42 U.S.C.A. 1981, (1970).”1 This contention is based on the fact that Art. 30, supra, provides that no female may be convicted of a criminal offense until she attains an age of eighteen years, whereas, males may be convicted of a criminal offense upon reaching the age of seventeen.
Since no conflict appears we perceive no error. In the event of a conflict, the State statute prevails. No constitutional question is presented.
Finding no reversible error, the judgment is affirmed.
ODOM, J., not participating.

. 42 U.S.C.A. 1981 provides : “All persons within the jurisdiction of the United States shall have the same right in every State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and property as is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.”